UNITED STATES DISTRICT COURT
MIDDLE DISTRIC'I` OF FLORIDA

TAMPA DIVISION
UNITED STATES OF AMERICA, )
§ Ll. EMESE SIMON, M.D., )
)
Plaintiff, ) Case No.: 8:12-cv-236-T-33EAJ
)
v. ) FILED EXPARTE AND UNDER
) SEAL PURSUANT TO 31 U.S.C.
HEALTHSOUTH CORP., et al., ) § 3729(B)
)
Defendants. )
ORDER

THIS CAUSE is before the Court.on the United States’ Notice That It Is Not
Intervening At This Time, and the United States having not intervened in this action pursuant
to the False Clairns Act, 31 U.S.C. § 3730(b)(2) and (4), it is hereby ORDERED that:

1. the complaint be unsealed and served upon the defendant by the relator;

2. all other contents of the Court's file in this action remain under seal and not be made
public or served upon the defendant, except for this Order and the Notice Of The United States
That It Is Not Intervening At This Time, which the relator Will serve upon the defendant only

after service of the complaint;

3. the seal be lifted as to all other matters occurring in this action alter the date of this

Order;

4. the parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(<:)(3). The

United States may order any deposition transcripts and is entitled to intervene in this action, for

good cause, at any time;
5. the parties shall serve all notices of appeal upon the United States;
6. all orders of this Court Will be sent to the United States; and

7. should the relator or the defendant propose that this action be dismissed, settled, or

otherwise discontinued, the Court Will solicit the Written consent of the United States before

ruling or granting its approval

DONEAND oRDERED m Tampa FL this Md£w/,Wma

HSN MIRGNA M HERI{VANDEZ CoerGToN
UnitedW States District Judge
Copies to:

Sean P. Keefe

W. Stephen Muldrow

Assistant United States Attorneys
400 North Tampa Street, Suite 3200
Tampa, FL 33602

John K. Henebery

Michael E. Shaheen

Gordon E. Shernin

Trial Attorneys, Civil Division
Commercial Litigation Branch
P.O. Box 261, Ben Franl<lin Station
Washington, D.C. 200-44

Counseljor the Unz'ted Srates ofAmerfca
John S. Vento, Esq,

Trenam, Kemker

Post Oche Box 1102

Tampa, FL 32602

Counselj?)r Relators Emese Sz`mon, MD.

